PER CURIAM:
 After a careful review of all the evidence, we are of the opinion that the judgment below must be affirmed for the following reasons:
1. There are ambiguities in the written agreement, and the Chancellor was accordingly justified in admitting oral evidence.
2. There was ample evidence to justify the Chancellor’s basic ruling that appellant paid $6000 to appellee to purchase a one-half interest in the partnership; that the “leasehold improvements” were incorrectly included in the balance sheet because the accountant was unacquainted with the facts; and that this alleged asset was not a firm asset. No other item in the account is presently questioned.
3. The refusal of interest and counsel fees was, under the facts of this case, well within the Chancellor’s discretion and does not constitute reversible error.
The judgment below will be affirmed.